hMARVIN, Chief Judge.
In this out-of-time appeal, Tyrrell Metcalf seeks review of his 1994 conviction and sentence for the unauthorized use of his employer’s truck, a movable valued at over $1,000. LRS 14:68. After pleading guilty as charged, Metcalf received an agreed-upon 18-month sentence, which the trial court initially suspended ■ but later ordered executed after Metcalf admitted to having violated the terms of his probation.
Metcalfs court-appointed attorney has filed a brief in this court stating that she has conscientiously and thoroughly reviewed the trial court record and has found no non-frivolous issues to raise on appeal, nor any trial court ruling which arguably supports the appeal. See Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967); State v. Benjamin, 573 So.2d 528 (La.App. 4th Cir.1990); and State v. Mouton, 95-0981 (La. 4/28/95), 653 So.2d 1176.
In accordance with the cited authorities, counsel also sought to withdraw from the case and asked that this court act on the motion after our independent review of the *616record for any legal points arguable on the merits, and for error patent. Metcalfs counsel and this court notified Metcalf of his right to file a supplemental appellate brief -within 30 days of our October 5, 1995, order deferring a ruling on counsel’s motion to withdraw. Metcalf has not filed a supplemental brief.
Metcalfs counsel has complied with the requirements of the above-cited cases to posture Metcalfs appeal for our independent review of the record, which contains the trial court minutes, the bill of information, 12Metcalf s motion for discovery, the state’s discovery responses, and the transcripts of Metcalfs guilty plea, sentencing and probation revocation hearings. We have examined the record for errors patent, and for any arguable substantive or procedural infirmity in the proceedings against Metcalf. Finding none, we affirm Metcalfs conviction and sentence, and grant defense counsel’s motion to withdraw from the case.
AFFIRMED.